Name: Commission Regulation (EEC) No 561/82 of 9 March 1982 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 3 . 82 Official Journal of the European Communities No L 67/11 COMMISSION REGULATION (EEC) No 561/82 of 9 March 1982 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as amended by Regulation (EEC) No 3523/81 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 12 March 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 March 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p . 26 . 0 OJ No L 355, 10 . 12. 1981 , p . 26. No L 67/ 12 Official Journal of the European Communities 11 . 3. 82 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-131 07.01-15 J 07.01 A II New potatoes 1 203 217-66 65-04 166-30 18-42 35 093 71-30 15-06 12 07.01-31 1 07.01-33 1 07.01 D I Cabbage lettÃ ¼ce 6017 1 088-22 325-20 831-42 92-12 175 448 356-51 75-33 U 07.01-45 1 07.01-47 ] 07.01 F II Beans of the species Phaseolus 7 304 1 320-97 394-75 1 009-25 111-82 212 973 432-76 91-44 1.4 ex 07.01-54 ex 07.01 G II Carrots 1 040 188-19 56-24 143-78 15-93 30 341 61-65 13-02 1.5 ex 07.01-59 ex 07.01 G IV Radishes 3 808 688-62 205-78 526-12 58-29 111 023 225-59 47-67 1.6 07.01-63 ex 07.01 H Onions (other than sets) 520 94-20 28-15 71-97 7-97 15 188 30-86 6-52 1.7 07.01-67 ex 07.01 H Garlic 13 387 2 420-91 723-46 1 849-63 204-93 390 311 793-10 167-59 1.8 07.01-71 07.01 K Asparagus 11 831 2 139-58 639-38 1 634-69 181-12 344 953 700-94 148-12 1 9 07.01-73 07.01 L Artichokes 2 263 409-23 122-29 312-66 34-64 65 978 134-06 28-33 1.10 07.01-751 07.01-77 J 07.01 M Tomatoes 2 994 541-45 161-80 413-68 45-83 87 295 177-38 37-48 1.11 07.01-81 1 07.01-82 f 07.01 P I Cucumbers 2 682 485-04 144-94 370-58 41-06 78 200 158-90 33-57 1.12 07.01-93 07.01 S Sweet peppers 2 685 485-56 145-10 370-98 41-10 78 284 159-07 33-61 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 3 773 682-32 203-90 521-31 57-76 110 008 223-53 47-23 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 3 136 567-25 169-51 433-39 48-02 91 455 185-83 39-27 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 1 464 264-90 79-16 202-39 22-42 42 708 86-78 18-33 2.1 08.01-31 ex 08.01 B Bananas, fresh 1 810 327-37 97-83 250-12 27-71 52 780 107-24 22-66 2.2 ex 08.01-50 ex 08.01 C Pineapples, fresh 2 557 . 462-56 138-23 353-41 39-15 74 576 151-53 32-02 23 ex 08.01-60 ex 08.01 D Avocados, fresh 6 498 1 175-11 351-16 897-81 99-47 189 457 384-97 81-35 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 10 168 1 838-77 549-49 1 404-86 155-65 296 455 602-39 127-29 2.5 08.02 A I Sweet oranges, fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 1 756 317-66 94-93 242-70 26-89 51 215 104-06 21-99 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 1 427 258-22 77-16 197-28 21-85 41 631 84-59 17-87 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 695 125-79 37-59 96-11 10-64 20 281 41-21 8-70 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids, fresh : 2.6.1 08.02-29  Monreales and Satsumas 3 416 617-82 184-63 472-03 52-30 99 609 202-40 42-77 2.6.2 08.02-31  Mandarins and Wilkings 3 152 570-13 170-37 435-59 48-26 91 919 186-77 39-46 2.6.3 08.02-32  Clementines 3 630 656-44 196-17 501-54 55-57 105 835 215-05 45-44 2.6.4 08.02-34 1 08.02-37 1  Tangerines and others 3 266 590-67 176-51 451-28 50-00 95 230 193-50 40-89 11 . 3 . 82 Official Journal of the European Communities No L 67/13 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 27 ex 08.02-50 ex 08.02 C Lemons, fresh 1 335 241-46 72-15 184-48 20-44 38 930 79-10 16-71 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 1 325 239-74 71-64 183-16 20-29 38 652 78-54 16-59 2.8.2 ex 08.02-70  pink 2 932 530-31 158-47 405-17 44-89 85 500 173-73 36-71 29 08.04-1 1 ' 08.04-19 08.04 A I Table grapes 8 480 1 533-59 458-29 1 171-69 129-82 247 252 502-41 106-16 08.04-23 2.10 08.06-13 08.06-15 08.06 A II Apples 2 802 506-79 151-44 387-20 42-90 81 707 166-02 35-08 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 2 660 481-03 143-75 367-52 40-72 77 555 157-59 33-30 08.06-38 2.12 08.07-10 08.07 A Apricots 4 894 885-12 264-50 676-25 74-92 142 703 289-97 61-27 2.13 ex 08.07-32 ex 08.07 B Peaches 5 752 1 040-26 310-86 794-78 88-06 167 715 340-79 72-01 2.14 ex 08.07-32 ex 08.07 B Nectarines 7818 1 413-80 422-50 1 080-18 119-68 227 940 463-17 97-87 2.15 08.07-51 1 08.07-55 I 08.07 C Cherries 3 482 629-65 188-16 481-07 53-30 101 516 206-27 43-59 2.16 08.07-71 1 08.07-75 f 08.07 D Plums 5 155 932-36 278-62 712-34 78-92 150 319 305-44 64-54 2.17 08.08-11 1 08.08-15 J 08.08 A Strawberries 13 509 2 442-92 730-03 1 866-44 206-80 393 858 800-31 16912 2.18 08.09-11 ex 08.09 Water melons 304 55-03 16-44 4204 4-65 8 872 18Ã 2 3-81 2.19 08.09-19 ex 08.09 Melons (other than water melons) 7 217 1 305-14 390-02 997-15 110-48 210 421 427-57 90-35 2.20 ex 08.09-90 ex 08.09 Kiwis 18 610 3 365-37 1 005-70 2 571-22 284-89 542 581 1 102-51 232-98